Case 1:20-cr-00143-TSE Document 371-1 Filed 05/28/21 Page 1 of 2 PageID# 6339




                          EXHIBIT 1
Case 1:20-cr-00143-TSE Document 371-1 Filed 05/28/21 Page 2 of 2 PageID# 6340


 From:             Clayman, William G (USAVAE)
 To:               Nina Ginsberg; Jon Jeffress; "Jade Chong-Smith"; Zachary Deubler
 Cc:               Prabhu, Jay (USAVAE); Schlessinger, Seth (USAVAE)
 Subject:          U.S. v. Sanders - Evaluation Materials
 Date:             Friday, May 21, 2021 4:01:00 PM


 Good afternoon,

 Based on Judge Ellis’s instructions at the hearing today, will you please provide us all records,
 information, and material that Dr. Whitney reviewed or relied on in preparing the letters from him
 that you provided, as well as all records, information, and material that he is reviewing or relying on
 in preparing his evaluation report? We also ask that you provide us all test data and test materials—
 including any raw test scores, scoresheets, worksheets, notes, protocols, test question materials,
 and any result summaries and interpretative documents or reports—related to any assessments or
 tests administered to your client and your client’s mother, as well as any notes and recordings that
 Dr. Whitney took or relied on while meeting with and evaluating your client and his mother. Please
 let us know if you won’t be able to provide any of this material.

 Hope you all have a nice weekend.

 Bill
 _____________________________
 William G. Clayman
 Special Assistant United States Attorney (LT)
 Eastern District of Virginia
 2100 Jamieson Avenue
 Alexandria, VA 22314
 Desk: (703) 299-3744
 Cell: (703) 380-9684
